Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7, 17 and 33  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranto-Aho et al. (US 2015/0117313 A1).
Ranto-Aho teaches the system (Figure 3) with an RNC control 301 providing duplicated packets to two nBs determination functions 323, 333 for transmission to the UE where the UE provides quality measurements 341, 342 to the nBs which use the measurements to provide reliability stats 325, 335 to the RNC control 301 which uses the stats to provide criterion 322, 332 to the nBs for transmitting the duplicated packets (see paragraphs  0071-0084).
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. (Currently Amended) An apparatus for use by a control element or function (Ranto-Aho’s Figure 3, RNC control 301), the apparatus comprising at least one processing circuitry, and at least one memory for storing instructions to be executed by the processing circuitry, wherein the at least one memory and the instructions are configured to, with the at least one processing circuitry, cause the apparatus at least: 
to receive assistance information indicating communication conditions of at least one communication link of an established multi-connectivity communication between a communication element and at least two communication network access points (Reliability stats 325, 335 in Figure 3 and paragraph 0084, where the reliability information  from the UE is a measurement of channel quality in paragraph 0081), 
to process the assistance information for preparing a packet duplication control wherein, in the packet duplication control, data to be communicated via at least one communication link of the established multi-connectivity communication are duplicated for being transmittable via another communication link of the established multi-connectivity communication (RNC uses the reliability information to determine and/or update the criterion 322 and 332 sent to the AP 321, 331 (paragraph 0084) where the criterion is used to control packet duplication in paragraph 0073), 
to generate transmission control information on the basis of the result of the processing of the assistance information, the transmission control information indicating settings for a packet duplication process in the established multi-connectivity communication (RNC generates the criterion used to indicate settings for packet control in the APs in paragraph 0073), and 
to send the transmission control information to at least one transmission control element or function (nBs determination functions 323, 333)  being involved in the packet duplication process in the established multi- connectivity communication (RNC generated criterion is sent to access point layer (i.e. transmission control element/function) for controlling packet duplication in paragraphs 0074 and 0076-0079).

4. (Currently Amended) The apparatus according to claim 1, wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least, when processing the assistance information for preparing the packet duplication control, 
to determine whether or not a packet duplication is to be conducted, and in case it is determined to conduct a packet duplication (RNC determines whether to unicast or bicast in paragraph 0110), 
to select at least two links of the multi-connectivity communication to be used for a packet duplication process (Reliability information between an AP and one or more neighboring APs is used to select at least two links in paragraph 0106), 
to determine a timing for transmitting the duplicated packet via a selected one of the at least two links of the multi-connectivity communication (Time value for transmitting the duplicated packet in paragraph 0151), and 
to decide whether a coordination between different links selected to be used for a packet duplication process regarding an automatic repeat processing is to be conducted (Automatic repeat request protocol in paragraph 0094, where coordination between different links since each AP receives CQI/acknowledgements information associated with other APs in paragraph 0106).

6. (Currently Amended) The apparatus according to claim 4, wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least to determine an offset value for indicating a reliability target to be achieved for at least one of the at least two links of the multi-connectivity communication (Offset value corresponds to CQI of other link(s)-a threshold  in paragraph 0100 and threshold CQI is the reliability target in paragraph 0099).

 7. (Currently Amended) The apparatus according to claim 1, wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least, when generating the transmission control information on the basis of the result of the processing of the assistance information, to provide, as settings for the packet duplication process in the established multi- connectivity communication, at least one of 
an indication of whether a packet duplication processing is conducted via another link of the multi-connectivity communication (RNC determines whether to unicast or bicast in paragraph 0110), 
an indication to apply a specified timing for transmitting the duplicated packet via the link of the multi-connectivity communication (Time value for transmitting the duplicated packet in paragraph 0151), 
an indication to conduct a coordination with at least one other link selected used for the packet duplication process regarding an automatic repeat processing (Automatic repeat request protocol in paragraph 0094, where coordination between different links since each AP receives CQI/acknowledgements information associated with other APs in paragraph 0106) , 
an indication of a reliability target to be achieved for the link of the multi- connectivity communication (Threshold CQI is the reliability target in paragraph 0099), and 
an indication of an offset value related to a reliability target to be achieved for the link of the multi-connectivity communication (Offset value corresponds to CQI of other link(s)-a threshold  in paragraph 0100 and threshold CQI is the reliability target in paragraph 0099).

17. (Currently Amended) An apparatus for use by a transmission control element or function (Ranto-Aho’s Figure 3, nB1-2 determination functions 323 and 333), the apparatus comprising at least one processing circuitry, and at least one memory for storing instructions to be executed by the processing circuitry, wherein the at least one memory and the instructions are configured to, with the at least one processing circuitry, cause the apparatus at least:
 to determine communication conditions of at least one communication link of an established multi-connectivity communication between a communication element and at least two communication network access points (Determination functions receive information from the user equipment in paragraph 0078, where the reliability information  from the UE is a measurement of channel quality in paragraph 0081), 
to generate assistance information on the basis of the determined communication conditions, to send the assistance information to a control element or function (Reliability stats 325, 335 sent to RNC control 301 in Figure 3 and paragraph 0084), 
to receive, from the control element or function, and process transmission control information indicating settings for a packet duplication control in the established multi-connectivity communication, wherein, in the packet duplication control, data to be communicated via at least one communication link of the established multi- connectivity communication are duplicated for being transmittable via another communication link of the established multi-connectivity communication (RNC control 301 uses the reliability information to determine and/or update the criterion 322 and 332 sent to the AP 321, 331 (paragraph 0084) where the criterion is used to control packet duplication in paragraph 0073), and 
to conduct a transmission control for a packet duplication processing in the established multi-connectivity communication in accordance with the transmission control information (RNC generated criterion is sent to access point layer (i.e. transmission control element/function) for controlling packet duplication in paragraphs 0074 and 0076-0079).

33. (Original) An apparatus for use by a communication element (Ranto-Aho’s Figure 3, UE 340), the apparatus comprising at least one processing circuitry, and at least one memory for storing instructions to be executed by the processing circuitry, wherein the at least one memory and the instructions are configured to, with the at least one processing circuitry, cause the apparatus at least: 
to receive and process an indication to provide an information about a successful or unsuccessful reception of data via at least one first communication link of an established multi- connectivity communication between the communication element and at least two communication network access points to a transmission control element or function (nBs determination functions 323, 333) of at least one other link of the established multi-connectivity communication (Reliability module can be set to track acknowledgements of packets using hybrid automatic repeat request protocol (HARQ) in paragraph 0094) , 
to determine whether the data reception via the at least one first communication link is successfully completed or not (ARQ/HARQ determines whether the data reception is successful or not in paragraph 0196), and
 to send an acknowledgement or negative acknowledgment indication reflecting the successful or unsuccessful reception of the data to at least one transmission control element or function of another link of the established multi-connectivity communication (User equipment sends CQI measurements of other APs to each AP in paragraph 0101, where an AP has access to CQI/acknowledgement information of neighboring APs (i.e. ARQ/HARQ associated with the other links) in paragraph 0106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 5 , 19 , 22 , 23 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranto-Aho et al.
Ranto-Aho does not teach an estimated probabilities of erroneous/successful transmission of the duplicated packets.  Ranto-Aho does teach that the reliability information include statistics regarding dropping of the packets along with information regarding whether a packet was transmitted (i.e. successful) or dropped in paragraph 0083.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide estimated probabilities of erroneous/successful transmission of duplicated packets in Ranto-Aho since a skilled artisan would have been motivated to use the statistics regarding transmitted/dropped packets as estimated probabilities of erroneous/successful transmission; for example, the comparison of CQI of individual links in paragraph 0100 is an indication of whether one link has a higher probability of successful transmission than another link.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
2. (Original) The apparatus according to claim 1, wherein the assistance information comprises at least one of 
an indication of an estimated probability (Ranto-Aho teaches generating statistics regarding dropping/transmitted packets as reliability information in paragraph 0083, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the statistics to provide criteria associated with estimated probability of erroneous/successful transmission of packets since the channel quality indications CQI associated with each AP in paragraph 0093 are compared in paragraph 0100 and provides an estimated probability of whether one AP would be more successful than another AP) of an erroneous transmission via the at least one communication link of the established multi-connectivity communication (Ranto-Aho teaches a CQI for each communication link of an access point in paragraph 0093 and statistics regarding dropping of packets in paragraph 0083), 
an indication of an estimated probability of a successful transmission via the at least one communication link of the established multi-connectivity communication (Ranto-Aho teaches a CQI for each communication link of an access point in paragraph 0093 and statistics regarding dropping of packets along with information on transmitted/dropped packets in paragraph 0083), 
an indication of an estimated probability of an erroneous transmission of a given data amount via the at least one communication link of the established multi-connectivity communication (Ranto-Aho teaches criterion based on packet flow (i.e. given data amount associated with packet flow) in paragraph 0089), 
an indication of an estimated probability of a successful transmission of a given data amount via the at least one communication link of the established multi-connectivity communication (Ranto-Aho teaches criterion based on packet flow (i.e. given data amount associated with packet flow) in paragraph 0089), 
an indication of an estimated probability of an erroneous transmission of a given data amount within a predetermined time via the at least one communication link of the established multi-connectivity communication (Ranto-Aho teaches criterion based on packet flow (i.e. given data amount associated with packet flow) in paragraph 0089 and timer value in paragraph 0152), 
an indication of an estimated probability of a successful transmission of a given data amount within a predetermined time via the at least one communication link of the established multi-connectivity communication (Ranto-Aho teaches criterion based on packet flow (i.e. given data amount associated with packet flow) in paragraph 0089 and timer value in paragraph 0152), 
an indication of a cost corresponding to an estimated probability of a successful transmission of a given data amount via the at least one communication link of the established multi-connectivity communication (Ranto-Aho teaches criterion based on packet flow (i.e. given data amount associated with packet flow) in paragraph 0089 and criterion based on required value/level of reliability in paragraphs 0117-0118 which can be considered costs in deciding whether it is worthwhile to carry out bicasting instead of unicasting), and 
an indication of a cost corresponding to an estimated probability of an erroneous transmission of a given data amount via the at least one communication link of the established multi-connectivity communication (Ranto-Aho teaches criterion based on packet flow (i.e. given data amount associated with packet flow) in paragraph 0089 and criterion based on required value/level of reliability in paragraphs 0117-0118 which can be considered costs in deciding whether it is worthwhile to carry out bicasting instead of unicasting) .

5. (Original) The apparatus according to claim 4, wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least to select the at least two links of the multi-connectivity communication to be used for a packet duplication process on the basis of comparing at least values of an estimated probability  of an erroneous transmission or estimated probability of a successful transmission (Ranto-Aho teaches generating statistics regarding dropping/transmitted packets as reliability information in paragraph 0083, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the statistics to provide criteria associated with estimated probability of erroneous/successful transmission of packets since the channel quality indications CQI associated with each AP in paragraph 0093 are compared in paragraph 0100 and provides an estimated probability of whether one AP would be more successful than another AP) between links of the multi-connectivity communication with each other or a predetermined threshold (CQI of the links associated with a plurality of APs are compared in paragraphs 0100-0101 in order to select the links for packet duplication), wherein information about at least one of data packet size and time budget is considered, when available, in the selection of the at least two links (Time period in paragraph 0102 corresponds to the time budget).

19. (Currently Amended) The apparatus according to claim 17, wherein the assistance information comprises at least one of 
an indication of an estimated probability of an erroneous transmission via the at least one communication link of the established multi-connectivity communication (Ranto-Aho teaches generating statistics regarding dropping/transmitted packets as reliability information in paragraph 0083, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the statistics to provide criteria associated with estimated probability of erroneous/successful transmission of packets since the channel quality indications CQI associated with each AP in paragraph 0093 are compared in paragraph 0100 and provides an estimated probability of whether one AP would be more successful than another AP), 
an indication of an estimated probability of a successful transmission via the at least one communication link of the established multi-connectivity communication (Ranto-Aho teaches generating statistics regarding dropping/transmitted packets as reliability information in paragraph 0083) , 
an indication of an estimated probability of an erroneous transmission of a given data amount via the at least one communication link of the established multi-connectivity communication (Ranto-Aho teaches criterion based on packet flow (i.e. given data amount associated with packet flow) in paragraph 0089),
 an indication of an estimated probability of a successful transmission of a given data amount via the at least one communication link of the established multi-connectivity communication (Ranto-Aho teaches criterion based on packet flow (i.e. given data amount associated with packet flow) in paragraph 0089 and timer value in paragraph 0152),, 
an indication of an estimated probability of an erroneous transmission of a given data amount within a predetermined time via the at least one communication link of the established multi-connectivity communication (Ranto-Aho teaches criterion based on packet flow (i.e. given data amount associated with packet flow) in paragraph 0089 and timer value in paragraph 0152),, 
an indication of an estimated probability of a successful transmission of a given data amount within a predetermined time via the at least one communication link of the established multi-connectivity communication (Ranto-Aho teaches criterion based on packet flow (i.e. given data amount associated with packet flow) in paragraph 0089 and timer value in paragraph 0152),, 
an indication of a cost corresponding to an estimated probability of a successful transmission of a given data amount via the at least one communication link of the established multi-connectivity communication (Ranto-Aho teaches criterion based on packet flow (i.e. given data amount associated with packet flow) in paragraph 0089 and criterion based on required value/level of reliability in paragraphs 0117-0118 which can be considered costs in deciding whether it is worthwhile to carry out bicasting instead of unicasting), and 
an indication of a cost corresponding to an estimated probability of an erroneous transmission of a given data amount via the at least one communication link of the established multi-connectivity communication (Ranto-Aho teaches criterion based on packet flow (i.e. given data amount associated with packet flow) in paragraph 0089 and criterion based on required value/level of reliability in paragraphs 0117-0118 which can be considered costs in deciding whether it is worthwhile to carry out bicasting instead of unicasting).
22. (Currently Amended) The apparatus according to claim 17, wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least, when processing the transmission control information, 
to determine whether a packet duplication process is conducted via another link of the multi-connectivity communication (RNC determines whether to unicast or bicast in paragraph 0110), 
to enable or disable an automatic repeat processing for a packet duplication process via the link of the multi-connectivity communication, on the basis of the determination regarding packet duplication process via another link (Automatic repeat request protocol in paragraph 0094 where each AP receives information on acknowledgements associated with neighboring APs in paragraph 0106), 
to prepare a transmission in the packet duplication process at a specified timing for transmitting the duplicated packet via the link of the multi-connectivity communication (Time value for transmitting the duplicated packet in paragraph 0151),, 
to prepare a coordination with at least one other link used for the packet duplication process regarding an automatic repeat processing (Automatic repeat request protocol in paragraph 0094 where each AP receives information on acknowledgements associated with neighboring APs in paragraph 0106)  , and 
to determine a reliability target to be achieved for the link of the multi-connectivity communication (Offset value corresponds to CQI of other link(s)-a threshold  in paragraph 0100 and threshold CQI is the reliability target in paragraph 0099).

23. (Original) The apparatus according to claim 22, wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least, when processing the transmission control information, to give, for preparing the coordination with at least one other link used for the packet duplication process regarding an automatic repeat processing (Automatic repeat request protocol in paragraph 0094 where each AP receives information on acknowledgements associated with neighboring APs in paragraph 0106), an uplink grant for the communication element to transmit an indication regarding acknowledgment or negative acknowledgment of reception via the other link of data corresponding to the duplicated data (User equipment transmits acknowledgments to the AP in paragraph 0196, wherein it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide uplink grant to the user equipment in order to provide uplink resources for the user equipment to transmit the acknowledgements).

34. (Original) The apparatus according to claim 33, wherein the indication is an uplink grant provided by the transmission control element or function of the at least one other link of the established multi-connectivity communication (It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the uplink grant associated with the other link since Ranto-Aho teaches that the access point can have access to acknowledgement information of neighboring access points in paragraph 0106).

35. (Currently Amended) The apparatus according to claim 33, wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least: 
to provide an identification of the data being successfully or unsuccessfully received with the acknowledgement or negative acknowledgment indication sent to the transmission control element or function (Obvious in ARQ/HARQ to provide identification of the data in order to resend the unsuccessfully received packets in paragraph 0196).
36. (Original) The apparatus according to claim 35, wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least: 
to provide, as the identification of the data being successfully or unsuccessfully received with the acknowledgement or negative acknowledgment indication sent to the transmission control element or function, one of a set of least bits of a sequence number related to a transmitted data packet, a predetermined sequence number or a process ID related to an automatic repeat processing (Obvious in ARQ/HARQ to provide identification of the data in order to resend the unsuccessfully received packets in paragraph 0196, wherein predetermined sequence number of a packet would have been obvious since the duplicated data can be a packet flow (i.e. sequences of packets) in paragraph 0073).

Claim 8, 24 and 37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranto-Aho et al. in view of Wirth et al. (US 2020/0059821 A1, with priority date of 03/23/2017).
Ranto-Aho does not teach the packet data convergence protocol (PDCP) entity and media access control (MAC) entity  of their protocol layers.  However, Wirth teaches to provide packet duplication at the MAC protocol layer and/or PDCP protocol layer in paragraph 0097 and Figure 7.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the packet duplication in Ranto-Aho at the PDCP protocol layer and MAC protocol layer of the corresponding RNC layer and AP layer as explicitly taught by Wirth.
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
8. (Currently Amended) The apparatus according to claim 1, wherein the control element or function is a central network element (Ranto-Aho’s Figure 3, RNC control 301) connected to or a part of a packet data convergence protocol entity of a master network node (Wirth teaches that one of the nB can be a master in paragraph 0009 which includes the PDCP protocol in the stack shown in Figures 26A-B) of a cellular communication network capable of participating in a multi-connectivity communication with at least one communication element, wherein the communication element is a terminal device or user equipment communicating in the cellular communication network (Ranto-Aho’s Figure 3, UE 340), and the at least one a transmission control element or function being involved in the packet duplication process in the established multi-connectivity communication comprises at least one of a media access control entity of the master network node or a media access control entity of at least one secondary network node in the multi-connectivity communication (Wirth teaches the nBs can be master/secondary nBs in paragraph 0009, wherein packet duplication can be in the MAC layer in paragraph 0097).

24. (Currently Amended) The apparatus according to claim 17, wherein the control element or function is a central network element (Ranto-Aho’s Figure 3, RNC control 301) connected to or a part of a packet data convergence protocol entity of a master network node (Wirth teaches that one of the nB can be a master in paragraph 0009 which includes the PDCP protocol in the stack shown in Figures 26A-B) of a cellular communication network capable of participating in a multi-connectivity communication with at least one communication element, wherein the communication element is a terminal device or user equipment (Ranto-Aho’s Figure 3, UE 340) communicating in the cellular communication network, and the transmission control element or function being involved in the packet duplication process in the established multi-connectivity communication comprises at least one of a media access control entity of the master network node or a media access control entity of at least one secondary network node in the multi-connectivity communication (Wirth teaches the nBs can be master/secondary nBs in paragraph 0009, wherein packet duplication can be in the MAC layer in paragraph 0097).

37. (Currently Amended) The apparatus according to claim 33, wherein the communication element is a terminal device or user equipment (Ranto-Aho’s Figure 3, UE 340) capable of participating in a multi-connectivity communication in a cellular communication network, and the at least one transmission control element or function comprises at least one of a media access control entity of a master network node or a media access control entity of at least one secondary network node in the multi-connectivity communication (Wirth teaches the nBs can be master/secondary nBs in paragraph 0009, wherein packet duplication can be in the MAC layer in paragraph 0097).

Allowable Subject Matter
Claim 3, 18, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   the prior art of record fails to anticipate or make obvious the additional features of the packet duplication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        March 24, 2021